BURCH, P. J.
(dissenting). I do- not think the evidence is sufficient to support a recovery in any amount. The most that *450can be said, of it is that plaintiff did take care of the son Allie without oharging him' for her services. There is nothing to show he was financially unable to pay for any help he needed. On the contrary, at.the time of his death he owned a considerable property, .which was given 'him' by defendant. Plaintiff shared in this property as bis heir. The evidence also shows that; while Allie lived with his mother, he assisted her husband in his business. The extent of this is not shown, and for aught we know it was more than enough to fully compensate for favors and attention he received.